Citation Nr: 1708250	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1986 to June 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a Board hearing at the RO before the undersigned VLJ in March 2013.  A transcript of the proceeding has been associated with the record.

In September 2014, the Board accepted jurisdiction of the Veteran's claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This matter was previously before the Board in September 2014 and January 2015, at which time the issue on appeal was remanded for additional development.  A supplemental statement of the case was most recently issue in April 2016.  The case was returned to the Board for appellate consideration.  The Board observes that the Veteran's representative, Veterans of Foreign Wars of the United States, did not provide an informal hearing presentation subsequent to the issuance of the April 2016 supplemental statement of the case.  However, as the claim on appeal is being granted, no further argument from the Veteran's representative is required.


FINDINGS OF FACT

1.  Service connection is in effect for obstructive sleep apnea with recurrent upper respiratory infections, rated as 50 percent disabling; bilateral pes planus and plantar fasciitis with arthritis, rated as 30 percent disabling; status-post fracture of the right thumb with residual degenerative joint disease, rated as 20 percent disabling; left knee strain, rated as 10 percent disabling; and right knee strain with patellar tendonitis, rated as 10 percent disabling.

2.  The Veteran's service connected disabilities render him unable to engage and retain substantially gainful employment.



CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a) (2016).

The Veteran seeks entitlement to TDIU on the basis of his service-connected disabilities.  Service connection is currently in effect for:  obstructive sleep apnea with recurrent upper respiratory infections, rated as 50 percent disabling; bilateral pes planus and plantar fasciitis with arthritis, rated as 30 percent disabling; status-post fracture of the right thumb with residual degenerative joint disease, rated as 20 percent disabling; left knee strain, rated as 10 percent disabling; and right knee strain with patellar tendonitis, rated as 10 percent disabling.  Therefore, he meets the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board acknowledges that the Veteran has not provided a completed TDIU application.  However, Social Security Administration records reflect that the Veteran was granted Social Security disability benefits in May 2010 secondary to anxiety disorders and other arthropathies.  

The July 2014 VA examination report indicates that the VA examiner found that the Veteran's pain, limitation of motion, swelling, fatigue, weakness, and incoordination of the right thumb and fingers prevented the Veteran from obtaining or maintaining gainful employment.  Likewise, the March 2016 VA examiner found that the Veteran's right and left knee disabilities and his bilateral pes planus and plantar fasciitis impacted his ability to perform any type of occupational task, such as standing, walking, lifting, sitting, etc..  

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities render him unable to obtain or sustain substantially gainful employment.  The evidence of record supports a finding that the Veteran, without regard to advancing age and nonservice-connected disabilities, is incapable of performing the physical and mental actions required by employment.  






ORDER

Entitlement to TDIU is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


